Citation Nr: 1454237	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  06-18 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than November 18, 2002, for the grant of a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from April 1962 to April 1966.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied entitlement to a TDIU.

In September 2003, the Veteran testified during a personal hearing at the RO.

In a May 2005 rating decision, the RO granted a TDIU, effective from November 18, 2002.  The Veteran perfected an appeal as to the effective date of her TDIU award.

In August 2007, the Veteran testified during a hearing at the RO before the undersigned.  Transcripts of both hearings are of record.

In April 2008 and April 2011, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.  In a March 2013 decision, the Board denied the Veteran's claim for an effective date earlier than November 18, 2002, for the grant of a TDIU.

The Veteran appealed the Board's March 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Memorandum Decision, the court vacated the Board's decision and remanded the matter to the Board for further action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

The Board previously found that an informal claim for a TDIU was received in September 1988.  Thus, the matter for consideration is whether the Veteran is entitled to a TDIU at any time between September 1987 and November 2002.

In the June 2014 Memorandum Decision, the Court remanded the appellant's claim for the Board to consider whether the Veteran, "in light of her educational and occupational history," is entitled to an earlier effective date for a TDIU.  See Memorandum Decision at page 7.  

The Court also noted that an August 2011 VA examination report, with an August 2012 addendum, regarding the Veteran's employability prior to November 2002, only addressed the period between 1987 and 2000.  The court remanded the matter of entitlement to an effective date for the award of a TDIU from January 1, 2000 to November 2002, for a new medical opinion that addresses whether her service-connected disabilities rendered her unemployable from January 2000 to November 2002.  See Memorandum Decision at page 7.

A new medical opinion regarding the Veteran's ability to obtain and sustain substantially gainful employment between September 1987 and November 2002 should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine whether she was unemployable due to service-connected disabilities during any or all of the period from September 1987 to November 2002.  The examiner is requested to review the Veteran's claims file, to particularly include private and VA medical records, dated from September 1987 to November 2002.

a. The examiner should provide a retrospective opinion as to whether, and if so at what time during that period, it was as likely as not (50 percent probability or higher) that, without consideration of nonservice-connected disabilities, the Veteran's service-connected disabilities (chronic venous insufficiency of the bilateral lower extremities and recurrent urinary tract infections) prevented her from obtaining or maintaining substantially gainful employment (earnings above the poverty level for a single individual) consistent with her education and occupational experience.

b. The examiner should give reasons for the opinion.  If the Veteran is found able to engage in gainful employment at any time between September 1987 and November 2002, notwithstanding her service-connected disabilities, the opinion provider should cite examples of the types of employment the Veteran would be able to perform.

2. Readjudicate the claim on appeal.  If the benefits sought are denied, the Veteran and her representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



